     Case 2:20-cv-00301-TLN-AC Document 12 Filed 10/27/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    SHANNON O. MURPHY, SR.,                          No. 2:20-cv-00301-TLN-AC
12                         Plaintiff,
13           v.                                        ORDER
14    AIG CLAIMS, INC.,
15                         Defendant.
16

17          Plaintiff Shannon O. Murphy, Sr. (“Plaintiff”), an individual proceeding pro se, filed the

18   above-entitled action. The matter was referred to a United States Magistrate Judge pursuant to

19   Local Rule 302(c)(21).

20          On September 23, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within twenty-one days. (ECF No. 11.) Plaintiff

23   has not filed objections to the findings and recommendations.

24          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983); see also 28

27   U.S.C. § 636(b)(1).

28   ///
                                                       1
     Case 2:20-cv-00301-TLN-AC Document 12 Filed 10/27/20 Page 2 of 2


 1          The Court has reviewed the file and finds the findings and recommendations to be

 2   supported by the record and by the magistrate judge’s analysis.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. The findings and recommendations filed September 23, 2020 (ECF No. 11), are

 5   ADOPTED IN FULL; and

 6          2. Plaintiff’s motion for relief from judgment (ECF No. 10), is DENIED, and

 7          3. All further filings in this case are DISREGARDED.

 8          IT IS SO ORDERED.

 9   DATED: October 26, 2020

10

11

12
                                                            Troy L. Nunley
13                                                          United States District Judge

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
